

	

		II

		109th CONGRESS

		1st Session

		S. 2095

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Biden introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To ensure payment of United States assessments for United

		  Nations peacekeeping operations in 2005 and 2006.

	

	

		1.Limitation on the United

			 States share of assessments for United Nations peacekeeping operations

			(a)In

			 generalSection 404(b)(2)(B) of the Foreign Relations

			 Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 287e note) is amended

			 by adding at the end the following new clause:

				

					(v)For assessments

				made during calendar year 2005 and 2006, 27.1

				percent.

					.

			(b)Conforming

			 amendmentSection 411 of the Department of State and Related

			 Agency Appropriations Act, 2005 (title IV of division B of Public Law 108–447;

			 22 U.S.C. 287e note) is repealed.

			

